Citation Nr: 1446050	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV).

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to HIV.

3.  Entitlement to service connection for a bilateral wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Veteran underwent a VA examination with regard to his HIV.  The examiner opined that the Veteran's current HIV is not related to his active duty service based upon the fact that an October 1985 in-service HIV test was negative and because the post-service evidence does not show a positive HIV test until April 1990.  While the VA examiner's rationale is based upon accurate information, the Board believes that further explanation is warranted and that the examiner did not adequately discuss the evidence in the claims file.  In particular, the examiner did not address the Veteran's reported in-service symptoms which prompted him to obtain an HIV test.  In that regard, the service treatment records reflect complaints of coated tongue, fatigue, myalgia, arthralgia, weight loss, abdominal pain, mild photophobia, dyspnea with palpitations, and cough.  The service records reflect a finding that the Veteran was high risk for HIV, although October 1985 ELISA and Western Blot tests were negative.  Moreover, the Veteran was instructed to follow-up with an additional test in six months.  However, the record reflects that the Veteran did not obtain a follow-up HIV test until April 1990, which was positive.  The March 2010 VA examiner did not discuss the fact that the April 1990 positive HIV test was the first post-service HIV test obtained, nor did he address the finding that the Veteran was "high risk" for HIV.  Further, the examiner did not discuss any of the Veteran's in-service reported symptoms.  As the March 2010 VA examiner did not adequately discuss all of the evidence in the claims file, particularly the facts weighing in the Veteran's favor, the Board finds the opinion provided to be inadequate and believes that the Veteran should be provided with a new VA examination to discuss the etiology of his HIV.

Similarly, new VA examinations should be provided to the Veteran with regard to his claims for entitlement to service connection for an acquired psychiatric disability and entitlement to a bilateral wrist disability.  Review of the March 2010 VA examination reflects that the examiner concluded that a diagnosis of posttraumatic stress disorder (PTSD) was not warranted, and that a more appropriate diagnosis was adjustment disorder.  Also, although a diagnosis of carpal tunnel syndrome was not made, the March 2010 VA examiner diagnosed bilateral wrist strain.  However, neither examiner provided an opinion as to whether the diagnosed adjustment disorder or bilateral wrist strain are etiologically related to service or to a service-connected disability.  Accordingly, these claims must also be returned for new VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the etiology of his HIV.  After a thorough review of the evidence of record, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and his lay statements of record, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's HIV was incurred in or otherwise related to the Veteran's military service.  The examiner must discuss the Veteran's service treatment records which show complaints of symptoms including coated tongue, fatigue, myalgia, arthralgia, weight loss, abdominal pain, diarrhea, headache, dyspnea with palpitations, and mild photophobia, as well as the fact that the Veteran's first post-service HIV test, conducted in April 1990, was positive.  The examiner must also address whether it is at least as likely as not that the Veteran's in-service symptoms were early manifestations of his currently diagnosed HIV.  A complete rationale for all opinions must be provided.

2.  Provide the Veteran with a new VA examination to determine the nature and etiology of all currently diagnosed psychiatric disabilities.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's lay statements of record, and his testimony before the Board, the examiner should state whether it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed acquired psychiatric disability, to include adjustment disorder, was incurred in or otherwise related to the Veteran's military service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disability was caused or aggravated by the Veteran's HIV.  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  A complete rationale for all opinions must be provided.

3.  Provide the Veteran with a new VA examination to determine the etiology of his current bilateral wrist disability.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and his lay statements of record, the examiner should state whether it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed bilateral wrist disability (to include bilateral wrist strain diagnosed on VA examination in March 2010) was incurred in or otherwise related to the Veteran's military service.  A complete rationale for all opinions must be provided.

4.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran sufficient time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



